I N T HE C OU RT OF A P P E A L S OF T E N N E S S E E

                                         A T K N OX V I L L E
                                                                                           F IL E D
                                                                                           Ma rch 30, 2000

                                                                                        C e cil C ro ws on , J r.
                                                                                      A p p e l la t e C o u r t C l e rk



I N RE:                                             )   E 1 9 9 9 - 0 0 1 9 4 - C OA - R 3 - C V
      E S T A T E OF L I L L I E MA E               )
      P OR T E R.                                   )
                                                    )
                                                    )
                                                    )
                                                    )   A P P E A L A S OF R I G HT F R OM T HE
                                                    )   L OU DON C OU NT Y P R OB A T E C OU RT
                                                    )
A P P L I C A T I ON OF A T T O RN E Y S            )
MA R Y K A T HE R I N E L ON GWOR T H               )
a n d P E G GY J . S . MON GE R , F O R             )
FEES AND EXPENSES,                                  )
                                                    )   HONORA BL E WI L L I A M H. RUS S E L L ,
                   Appl i ca nt s - Appel l ant s . )   J U DG E




For Appel l ant s                                       For Appel l ee s Ted L . Por t er and
                                                        S h i r l e y P o r t e r Wh e e l e r

MA R Y K A T HE R I N E L ON GWOR T H                   J E S S D. C A MP B E L L
P E G G Y J . S . MO NGER                               C a mp b e l l & Da w s o n
Loudon, Tenne s s ee                                    Knoxv i l l e, Tenne s s ee


                                                        For Appel l ee Es t at e of                       J ohn Ker l ey

                                                        RUF US W. BE A ME R, J R.
                                                        Knoxv i l l e, Tenne s s ee




                                           O P IN IO N




                                                        1
V A C A T E D A N D R E MA N DE D                                                               Sus ano,       J.

                 Thi s ca s e i nv ol v es an a ppl i ca t i on i n pr obat e f or t he

f e e s a n d e x p e ns e s o f a t t o r n e y s Ma r y K a t h e r i n e L on g wo r t h a nd Pe g g y

J . S . Mo ng e r ( “ t h e At t o r n e y s ” ) a r i s i n g ou t o f t h e i r r e p r e s e n t a t i o n

o f T h o ma s S . Ha r v e y , t h e f o r me r e x e c u t o r o f t h e E s t a t e o f L i l l i e

Ma e P or t e r ( “ t h e Es t a t e ” ) .       Be i n g di s s a t i s f i e d wi t h t h e pr o b a t e

c o ur t ’ s a wa r d , t h e At t o r n e y s a p p e a l e d .       F o r t h e r e a s o ns s t a t e d

h e r e i n , we v a c a t e t h e j u dg me n t o f t h e l o we r c o u r t a n d r e ma n d f o r

f ur t her pr oce edi ngs .



                 We a r e f a c e d wi t h a di s p u t e r e g a r d i n g a t t o r n e y ’ s f e e s

a n d e x p e n s e s a l l e g e d l y i n c u r r e d i n c o n n e c t i o n wi t h t h e

a d mi n i s t r a t i o n o f t h e E s t a t e .     Ms . P o r t e r ’ s 1 9 9 0 wi l l a p p o i n t e d

a t t o r n e y E d wi n H. A r n o l d e x e c u t o r o f t h e E s t a t e .         A 1993 codi ci l

t o t hat     wi l l r e mo v e d A r n o l d a s e x e c u t o r a n d d e s i g n a t e d Ms .

P o r t e r ’ s s o n , T h o ma s S .    Ha r v e y ( “ t h e P r o p o n e n t ” ) t o s e r v e i n h i s

pl ac e.      The Pr oponent          e mp l o y e d t h e A t t o r n e y s t o r e p r e s e n t   t he

Es t at e.     T h e r e w e r e t wo l a w s u i t s , o n e i n c i r c u i t c o u r t a n d o n e i n

c h a n c e r y c o u r t , a n d ma n y p r o c e e d i n g s , i n c l u d i n g a p r i o r a p p e a l ,

t o u c h i n g u p o n t h e v a l i d i t y a n d e f f i c a c y o f t e s t a me n t a r y d o c u me n t s

a l l e g e d l y s i g n e d b y Ms . P o r t e r .        Ul t i ma t e l y , a j u r y i n c i r c u i t

c o u r t f o u n d t h e 1 9 9 0 wi l l v a l i d , b u t d e t e r mi n e d t h a t        t he 1993

c o d i c i l wa s i n v a l i d .    The Pr oponent            wa s r e mo v e d a s e x e c u t o r o f

t h e E s t a t e a n d A r n o l d q u a l i f i e d t o a d mi n i s t e r t h e E s t a t e .



                 Wh e n t h e A t t o r n e y s mo v e d i n t h e i n s t a n t        ca s e t o r ec ov er

t h e i r f e e s a n d e x p e ns e s f r o m t h e Es t a t e , b e ne f i c i a r i e s u n de r t h e




                                                        2
                  1
1 9 9 0 wi l l        - - T e d L . P o r t e r , S h i r l e y P o r t e r Wh e e l e r , a n d J o h n

K e r l e y , wh o a r e t h e t wo s t e p c h i l d r e n a n d b r o t h e r r e s p e c t i v e l y o f

Ms .   P or t e r ( c o l l e c t i v e l y “ t h e Co nt e s t a n t s ” ) - - o bj e c t e d t o t h e i r

appl i ca t i on.           Af t er a be nch t r i al , t he c our t bel ow awar ded t he

A t t o r n e y s $ 3 2 , 0 0 0 , wh i c h i s o n l y a p o r t i o n o f t h e r e q u e s t e d

a mo u n t , a n d t a x e d h a l f o f t h e a wa r d t o t h e E s t a t e a n d t h e o t h e r

hal f t o t he Pr oponent                  i ndi v i dual l y .               The At t or ney s appe al ,

r a i s i n g wh a t a r e e s s e n t i a l l y t wo i s s u e s :



                      1.     Di d t h e p r o b a t e c o u r t e r r i n f a i l i n g t o
                      a wa r d t h e At t o r n e y s t h e i r e n t i r e c l a i m o f
                      $41, 986?

                      2.     Di d t h e p r o b a t e c o u r t e r r i n t a x i n g o n l y
                      h a l f o f t h e a wa r d t o t h e E s t a t e ?



T he a p pe l l e e s ,       T e d L . P or t e r ,         S h i r l e y P o r t e r Wh e e l e r ,          and t he
                                           2
Es t at e of          J ohn Ker l ey ,         r ai s e a n i s s ue on a ppea l , ques t i oni ng

wh e t h e r t h e At t o r n e y s c a n p u r s u e a d i r e c t                    cl ai m agai nst t he

Es t a t e .



                                                     I . B a c k g r o u nd



                      On S e p t e mb e r 1 4 , 1 9 9 0 , Ms . P o r t e r p u r p o r t e d l y e x e c u t e d

h e r l a s t wi l l a n d t e s t a me n t .                T h e w i l l wa s p r e p a r e d b y a L o u d o n ,

T e nn e s s e e ,     l a w f i r m.      Wh e n p r o ba t e d , i t wa s a c c o mp a ni e d by a n

a f f i d a v i t o f a t t e s t a t i o n p r e p a r e d c o n t e mp o r a n e o u s l y wi t h t h e

wi l l .       U n d e r t h e p r o v i s i o n s o f t h e 1 9 9 0 wi l l , t h e P r o p o n e n t                      wa s



           1
          T e d L . P o r t e r a n d S h i r l e y P o r t e r Wh e e l e r      a r e a l s o b e ne f i c i a r i e s u n de r
t h e 19 93 c od i c i l .
           2
          Du r i n g t h e c o u r s e o f t h i s     l i t i g a t i o n,   J o h n Ke r l e y d i e d , a n d h i s   est at e
wa s s u b s t i t u t e d i n h i s p l a c e .


                                                                  3
t o r e c e i v e c e r t a i n r e a l p r o pe r t y ,    a n d t h e r e ma i n de r o f t h e Es t a t e

wa s t o b e d i v i d e d a s f o l l o ws : 2 0 % t o t h e P r o p o n e n t ; 2 0 % t o T e d L .

P o r t e r ; 2 5 % t o S h i r l e y P o r t e r Wh e e l e r ; 2 5 % t o J o h n K e r l e y ; a n d

2 . 5 % e a c h t o Ms . P o r t e r ’ s f o u r s t e p - g r a n d c h i l d r e n .    As pr ev i ous l y

i ndi ca t ed,      a t t o r n e y E d wi n H. A r n o l d wa s d e s i g n a t e d a s e x e c u t o r o f

t h e E s t a t e u n d e r t h e 1 9 9 0 wi l l .



                  On S e pt e mb e r 9 , 1 99 3, Ms .          P or t e r a l l e g e d l y e x e c u t e d a

c o d i c i l t o t h e 1 9 9 0 wi l l .        The 1993 codi ci l does not cha nge t he

di s pos i t i on of t he r ea l pr oper t y t o t he Pr oponent , but does

mo d i f y t h e d i v i s i o n o f t h e r e ma i n d e r o f t h e E s t a t e .         The

P r o p o n e n t ’ s s h a r e i n c r e a s e s f r o m 2 0 % t o 5 0 %.      The s har e of

S h i r l e y P o r t e r Wh e e l e r d e c r e a s e s f r o m 2 5 % t o 2 0 %, a n d J o h n

K e r l e y ’ s s h a r e i s e l i mi n a t e d .     T he c o di c i l d oe s n o t c h a ng e t h e

beque s t s t o Ted L . Por t er and t he s t ep- gr andc hi l dr en.                           The

codi ci l s ubs t i t ut es t he Pr oponent , i n pl ac e of                      Ar nol d, as t he

e x e c u t o r o f t h e Es t a t e .      T he c o di c i l wa s a l s o a c c o mp a ni e d by a n

a f f i d a v i t o f a t t e s t a t i o n b y t h e wi t n e s s e s t o t h a t i n s t r u me n t .



                  Ms . P o r t e r d i e d i n N o v e mb e r , 1 9 9 3 .       The Pr oponent , as

e x e c u t o r u n d e r t h e 1 9 9 3 c o d i c i l , o f f e r e d t h e 1 9 9 0 wi l l a n d t h e

1993 codi ci l f or pr obat e.                  The Cont es t ant s f i l ed a cont es t as t o

b o t h i n s t r u me n t s .    On A p r i l 2 0 , 1 9 9 5 , t h e P r o b a t e C o u r t c e r t i f i e d

t h e wi l l c o n t e s t t o c i r c u i t c o u r t f o r t r i a l .



                  I ni t i a l l y , t h e P r o p o n e n t r e t a i n e d t h e s e r v i c e s o f

a t t o r n e y P e t e r A l l i ma n .    The Pr oponent          t hen r et ai ned a t t or ney

J a me s Ha r v e y S t u t t s f o r a b r i e f p e r i o d o f t i me .           T h e c l a i ma n t s

n o w b e f o r e u s f i r s t me t       wi t h t h e P r o p o n e n t   on or about         Apr i l 26,


                                                        4
1995.        T h e y we r e s u b s t i t u t e d a s c o u n s e l    f or t he Es t at e i n pl ac e

of St ut t s on J ul y 10, 1995.



                  Wh i l e i t i s n o t e n t i r e l y c l e a r i n t h e r e c o r d b e f o r e u s ,

i t a p p e a r s t h a t t h e C o n t e s t a n t s r a i s e d t h r e e i s s u e s i n t h e wi l l

c o n t e s t : ( 1 ) wh e t h e r t h e 1 9 9 0 wi l l wa s i n v a l i d d u e t o u n d u e

i n f l u e n c e a n d wh e t h e r Ms . P o r t e r ’ s s i g n a t u r e w a s f o r g e d t o t h e

1 9 9 3 c o d i c i l ; ( 2 ) wh e t h e r a p r i o r wi l l e x e c u t e d i n 1 9 7 5 a n d

c o d i c i l s e x e c u t e d t h e r e t o i n 1 9 8 0 a n d 1 9 8 4 we r e l o s t o r s p o l i a t e d

t e s t a me n t a r y d o c u me n t s ; a n d ( 3 ) w h e t h e r t h e w i l l s a n d c o d i c i l s

e x e c u t e d i n t h e 1 9 7 0 s b y Ms . P o r t e r a n d h e r l a t e h u s b a n d w e r e

mu t u a l   a n d c o n t r a c t u a l , t h e r e b y r e n d e r i n g Ms . P o r t e r ’ s 1 9 9 0 wi l l

a nd 1993 c odi c i l i nv a l i d.             S i n c e , t h e l a t t e r t wo i s s u e s a r e

i n a p p r o p r i a t e f o r a wi l l c o n t e s t i n c i r c u i t c o u r t , t wo o f t h e

C on t e s t a n t s f i l e d s u i t r e g a r d i n g t h e s e ma t t e r s i n c ha n c e r y c o u r t

i n N o v e mb e r , 1 9 9 5 .     I n addi t i on t o s ui ng t he Es t at e,              t he

pl a i nt i f f s i n t ha t a c t i on s ue d t he Pr opone nt pe r s ona l l y , a l l e g i ng

t hat    t he Pr oponent          c a u s e d Ms . P o r t e r t o c h a n g e t h e d e s i g n a t i o n o n

c e r t a i n c e r t i f i c a t e s of de pos i t s hor t l y be f or e he r de a t h, t he r e by

d i mi n i s h i n g t h e a s s e t s o f t h e E s t a t e .        T h e wi l l c o n t e s t i n

c i r c u i t c o u r t wa s p o s t p o n e d p e n d i n g t h e o u t c o me o f       t he c as e i n

c h a nc e r y c o ur t .



                  I n t he c hanc er y cour t s ui t , t he Pr oponent                     def ende d

h i ms e l f i n d i v i d u a l l y a n d t h e A t t o r n e y s r e p r e s e n t e d h i m i n h i s

c a p a c i t y a s e x e c u t o r o f t h e Es t a t e .        T he s u i t a g a i n s t t h e

Pr oponent        i n d i v i d u a l l y wa s v o l u n t a r i l y d i s mi s s e d .   The Chanc el l or

d i s mi s s e d t h e p l a i n t i f f s ’ c l a i ms a g a i n s t t h e E s t a t e a t t h e c l o s e

of t he i r pr oof , f i ndi ng t ha t t he y f a i l e d t o e s t a bl i s h a l os t or


                                                         5
s p o l i a t e d wi l l a n d t h a t t h e y h a d f a i l e d t o e s t a b l i s h t h e

e x i s t e n c e of a c o nt r a c t     b e t we e n Ms .    P or t e r a n d he r l a t e h us b a n d.

T h i s d e c i s i o n wa s a f f i r me d b y t h i s C o u r t , a n d t h e S u p r e me C o u r t

d e n i e d p e r mi s s i o n t o a p p e a l .



                 Upon concl us i on of t he c hanc er y cour t ac t i on, t he wi l l

c o n t e s t c a s e mo v e d f o r wa r d .      The At t or ney s depos ed s ev er al

i n d i v i d u a l s , i n c l u d i n g V e l v a a n d Ho wa r d Wi l s o n , t h e t wo wi t n e s s e s

t o t h e e x e c u t i o n o f Ms . P o r t e r ’ s p u r p o r t e d 1 9 9 3 c o d i c i l , a n d S a m

J o n e s , t h e a t t o r n e y wh o p r e p a r e d i t .      The At t or ney s al s o as s er t

t h a t t h e y r e t a i n e d t h e s e r v i c e s o f a f o r e n s i c d oc u me n t e x a mi n e r

wh o wa s e x p e c t e d t o t e s t i f y t h a t        t he s i gna t ur e on t he 1993

c o d i c i l wa s t h a t o f Ms . P o r t e r .



                 For r ea s ons not di s cl os ed i n t he r ec or d bef or e us , t he

Pr oponent       t e r mi n a t e d t h e s e r v i c e s o f t h e A t t o r n e y s o n o r a b o u t

De c e mb e r 1 5 , 1 9 9 7 , a n d t h e A t t o r n e y s wi t h d r e w f r o m t h e w i l l

cont es t ca s e on F ebr uar y 12, 1998.                      The Pr oponent            pr oce ede d i n

t h a t l i t i g a t i o n wi t h o u t t h e a s s i s t a n c e o f c o u n s e l .     The j ur y

f ound t hat       t h e 1 9 9 0 wi l l wa s v a l i d , b u t h e l d t h a t           t he 1993

c o d i c i l wa s i n v a l i d .    T h e c o u r t t h e n e n t e r e d a j u d g me n t     o n Ma r c h

13, 1998, dec l ar i ng t he 1993 codi ci l i nv al i d - - “nul l and v oi d ab

i ni t i o ” - - a n d d e c l a r i n g t h e 1 9 9 0 wi l l v a l i d .        Acc or di ngl y , t he

Pr oponent       wa s r e mo v e d a s e x e c u t o r o f t h e E s t a t e a n d A r n o l d wa s

appoi nt ed i n hi s pl ac e.



                 On Oc t o b e r 2 3 , 1 9 9 8 , t h e A t t o r n e y s f i l e d a “ Mo t i o n t o

Se t At t or ney ’ s Fe es ” i n pr obat e c our t , s ee ki ng $41, 986 i n f ee s

and e xpe ns es .         I n s u p p o r t o f t h e i r mo t i o n , t h e y a t t a c h e d a n


                                                       6
i t e mi z e d s t a t e me n t o f s e r v i c e s r e n de r e d a n d e x p e ns e s .                     T he

Cont es t ant s f i l ed obj ec t i ons t o t he At t or ney s ’ r eque s t f or f ee s

a n d e x p e ns e s .



                    A h e a r i n g w a s h e l d i n P r o b a t e C o u r t o n De c e mb e r 1 7 ,

1998.         On A p r i l 2 3 , 1 9 9 9 , t h a t            cour t awar ded t he At t or ney s
                                                                                                    3
$32, 000, t ax i ng ha l f of t hat                       a mo u n t t o t h e E s t a t e .             The c our t

ma d e n o s p e c i f i c f i n d i n g s o f f a c t .



                    Pur s uant        t o t he pr ov i s i ons of Rul e 24( c) , T. R. A. P. , t he

A t t o r n e y s f i l e d a S t a t e me n t          of t he Ev i denc e on J ul y 23, 1999.

T he S t a t e me n t r e f l e c t s 1 7 pi e c e s o f e v i d e nc e , i n c l u di n g

af f i dav i t s , depos i t i ons , pl ea di ngs i n t he c hanc er y cour t ca s e,

t h e f i n a l j u d g me n t i n t h e wi l l c o n t e s t c a s e , t h e 1 9 9 3 c o d i c i l a n d

a c c o mp a n y i n g a f f i d a v i t o f a t t e s t a t i o n , a n d t h e b r i e f f i l e d b y t h e

A t t o r n e y s i n t h e e a r l i e r a p p e al .



                    A c c o r d i n g t o t h e S t a t e me n t           of t he Ev i denc e,             t he

d e p o s i t i o n s o f V e l v a Wi l s o n , Ho wa r d Wi l s o n , a n d S a m J o n e s we r e

o f f e r e d i n t o e v i d e nc e a t t h e he a r i n g on t h e At t o r n e y s ’                       f ee and

e x p e ns e r e q ue s t       a n d we r e a c c e p t e d a s s u c h b y t h e c ou r t wi t h ou t

obj e c t i on f r om t he Cont e s t a nt s .                      A d d i t i o n a l l y , t h e S t a t e me n t o f

t he Ev i denc e i ndi ca t es t hat                    couns el         f o r t h e C o n t e s t a n t s , wh i l e

ar gui ng t hat           t he Pr oponent             and not          t he Es t at e s houl d be

r e s p on s i b l e f o r t h e f e e s a n d e x p e ns e s , a g r e e d t h a t t h e s u ms

r e q u e s t e d b y t h e A t t o r n e y s we r e r e a s o n a b l e .

          3
             T h e o t h e r h a l f wa s t a x e d t o t h e P r o p o n e n t i n d i v i d u a l l y ; h o we v e r , i t i s
n o t c l e a r f r o m t h e r e c o r d wh e t h e r t h e P r o p o n e n t wa s s e r v e d w i t h a c o p y o f t h e
A t t o r n e y s ’ mo t i o n .    I n a n y e v e n t , t h i s p o r t i o n o f t h e c o u r t ’ s j u d g me n t i s n o t
at i ssue on thi s appeal.                   H o we v e r , i f t h e P r o p o n e n t w a s n o t p r o p e r l y ma d e a
p a r t y t o t h e f e e a p p l i c a t i o n p r o c e e d i n g , we d o u b t t h a t t h e a w a r d a g a i n s t h i m
has any va l i di t y.


                                                                7
                    On J u l y 3 0 , 1 9 9 9 , c o u n s e l    f or t he Cont es t ant s f i l ed a n

o b j e c t i o n t o t h e A t t o r n e y s ’ S t a t e me n t    of t he Ev i denc e.          They

a s s e r t e d ( 1) t h a t i t wa s i mp r o pe r t o i n c l u de t h e a f o r e s a i d

depos i t i ons i n t he r ec or d, and ( 2) t hat                     t hough t hey ag r ee d t hat

t he At t or ney s ’ hour l y r at e was r ea s onabl e a nd di d not ques t i on

t h e n u mb e r o f h o u r s a c t u a l l y e x p e n d e d , t h e y d i d c o n t e n d t h a t       ma n y

o f t h e s e e x p e n d e d h o u r s we r e u n n e c e s s a r y .      I n addi t i on, t hey

a r g u e d t h a t t h e s e r v i c e s r e n de r e d b y t h e At t o r n e y s we r e p r i ma r i l y

f or t he be nef i t of t he Pr oponent , not t he Es t at e,                           and t her ef or e

t he Pr oponent           s h o u l d b e r e s p o n s i b l e f o r t h e p a y me n t    of t hes e

f ee s .     On S e p t e mb e r 3 , 1 9 9 9 , t h e p r o b a t e c o u r t c e r t i f i e d t h a t       t he

S t a t e me n t    o f t h e E v i d e n c e a s s u b mi t t e d b y t h e A t t o r n e y s wa s

correct .           S e e Rul e 24( e) , T. R. A. P.             (“ Abs ent     ex t r aor di nar y

c i r c u ms t a n c e s , t h e d e t e r mi n a t i o n o f t h e t r i a l c o u r t [ a s t o t h e

a c c u r a c y o f t h e r e c o r d] i s c o n c l u s i v e . ” )



                                       I I . St andard of Revi ew



                    I n t hi s non- j ur y ca s e,          our r ev i ew i s de novo upon t he

r ec or d.         Rul e 13( d),      T . R . A . P . ; Wr i ght v . C i t y of Knoxv i l l e , 8 9 8

S . W. 2 d 1 7 7 , 1 8 1 ( T e n n .     1995);      Uni on Carbi de Cor p. v .              Huddl e s t o n,

8 5 4 S . W. 2 d 8 7 , 9 1 ( T e n n . 1 9 9 3 ) .          B e c a u s e t h e p r o b a t e c o u r t ma d e

no s pe c i f i c f i ndi ng s of f a c t , t he r e i s not hi ng i n t hi s r e c or d t o

wh i c h t h e p r e s u mp t i o n o f c o r r e c t n e s s c a n a t t a c h .       S e e Ke l l y v .

Ke l l y , 6 7 9 S . W. 2 d 4 5 8 , 4 6 0 ( T e n n . C t . A p p . 1 9 8 4 ) .        Thus , on our de

n o v o r e v i e w, we mu s t a s c e r t a i n , i f a t a l l p o s s i b l e , wh a t f a c t s




                                                        8
ar e s uppor t ed by t he pr eponde r anc e of                  t he e v i denc e.       Ga nz e v o or t

v . Rus s e l l , 9 4 9 S . W. 2 d 2 9 3 , 2 9 6 ( T e n n .      1997).




                                              III.   Anal ys i s


                                                     A.


                Be f o r e a dd r e s s i n g t h e i s s u e s r a i s e d b y t h e At t o r n e y s ,

we mu s t f i r s t a n a l y z e t h e i s s u e r a i s e d b y t h e C o n t e s t a n t s , i . e . ,

wh e t h e r t h e At t o r n e y s c a n p u r s u e a d i r e c t    cl ai m agai nst t he

E s t a t e f o r f e e s a n d e x p e ns e s a l l e g e d l y e a r n e d a n d i n c ur r e d i n t h e

r epr es ent at i on of t he Pr oponent               i n hi s ca pac i t y as ex ec ut or .



                The Cont es t ant s r el y upon T. C. A. § 30- 2- 606 (1984),

wh i c h p r o v i d e s a s f o l l o ws :



                T he c l e r k s h a l l c h a r g e e v e r y s u c h a c c o un t i n g
                p a r t y wi t h a l l s u c h s u ms o f mo n e y a s h e h a s
                r e c e i v e d , o r mi g h t h a v e r e c e i v e d b y u s i n g du e
                a n d r e a s o na b l e d i l i g e n c e , a n d s h a l l c r e d i t
                h i m wi t h a r e a s o n a b l e c o mp e n s a t i o n f o r h i s
                s e r v i c e s , a n d wi t h s u c h d i s b u r s e me nt s a s he
                s uppor t s by l awf ul v ouche r s .



They al s o ci t e our dec i s i on i n t he c as e of                   I n r e Es t at e of

Wa l l ac e, 8 2 9 S . W. 2 d 6 9 6 ( T e n n . C t . A p p . 1 9 9 2 ) .     I n I n r e Es t at e of

Wa l l ac e, we s a i d t h a t



                 “ [ w] h e n [ e x e c u t o r s ] r e t a i n c ou ns e l , t h e y a r e
                 pe r s ona l l y l i a bl e f or t he f e e s unt i l a c our t
                 d e t e r mi n e s t h a t t h e s e r v i c e s we r e r e q ui r e d
                 a n d t h a t t h e f e e wa s r e a s o n a bl e .        I f a c o ur t
                 a p pr o v e s t h e f e e , t h e e x e c ut o r ma y c h a r g e i t
                 b a c k a g a i n s t t h e e s t a t e a s o n e o f t h e c os t s



                                                      9
                 o f a d mi n i s t r a t i o n u n d e r [ T . C . A . § 3 0 - 2 - 6 0 6 ] . ”
                 I d. a t 7 0 3 ( c i t i n g S t a t e e x r e l Da hl b e r g v .
                 Ame r i c an S ur . C o. , 1 2 1 S . W. 2 d 5 4 6 ( T e n n .
                 1938)) .         E s t a t e f u n d s ma y o n l y b e u s e d t o p a y
                 f o r l e g a l f e e s i f ( 1 ) t h e s e r v i c e s we r e
                 r e q u i r e d ; ( 2 ) t h e s e r v i c e s we r e f o r t h e
                 be ne f i t of t he e s t a t e r a t he r t ha n f or t he
                 b e n e f i t o f o n e o r mo r e o f t h e i n t e r e s t e d
                 p a r t i e s ; a n d ( 3 ) t h e a mo u n t o f t h e r e q u e s t e d
                 f e e i s r e a s o n a bl e .       I d.    “ Re q u i r i n g t h e
                 e x e c u t o r t o r e q ue s t t h a t l e g a l f e e s b e p a i d
                 f r o m t h e e s t a t e i s mo r e t h a n a p r o c e du r a l
                 t e c hni c a l i t y .     I t r e c og ni z e s t ha t t he
                 e x e c ut or i s , i n t he f i r s t i ns t a nc e , l i a bl e
                 f or t he f e e s a nd t ha t t he e s t a t e i s onl y
                 s e c o n da r i l y l i a b l e .     I t a l s o r e c o g ni z e s t h a t
                 by r eque s t i ng t hat t he f ee s be pa i d f r om t he
                 e s t a t e , t h e e x e c ut o r c e r t i f i e s t h a t t h e f e e s
                 we r e , i n t h e e x e c u t o r ’ s o p i n i o n , r e q u i r e d a n d
                 r e a s o na b l e . ” I d. a t 7 0 4 .



                 We d o n o t     ques t i on t he a ut hor i t y of T. C. A. § 30- 2- 606

(1984) and t he pr ec ede nt i al               v al ue of      I n r e Es t at e of Wal l ac e.               In

t he t y pi ca l ca s e,       i t i s t h e e x e c u t o r wh o s h o u l d p u r s u e t h e

cour t ’ s appr ov al        of hi s or her at t or ney ’ s f ee s and e xpe ns es .

Ho we v e r , we d o n ot b e l i e v e t h a t t h i s g e n e r a l         rul e i s a bar t o t he

At t or ney s ’ appl i ca t i on i n t he i ns t ant             ca s e.      He r e ,    f o r u n k n o wn

r ea s ons , t he Pr oponent           di s cha r ge d t he At t or ney s .              Then,    t o ma k e

ma t t e r s wo r s e f o r h i m, h e d e f e n d e d h i ms e l f i n t h e wi l l c o n t e s t

case.       He wa s n o t s u c c e s s f u l .      Al l of t hi s hi s t or y i s c a l c ul a t e d

t o p r o d u c e l e s s t h a n f r i e n d l y f e e l i n g s t o wa r d t h e A t t o r n e y s i n

t h e mi n d o f t h e P r o p o n e n t .      U n d e r t h e u n i q u e c i r c u ms t a n c e s o f

t h i s c a s e , we b e l i e v e i t i s a p p r o p r i a t e f o r t h e A t t o r n e y s t o

p ur s u e t h e i r a p p l i c a t i o n f o r f e e s a n d e x p e ns e s d i r e c t l y a g a i n s t

t he Es t at e.       I f e i t h e r s i d e w i s h e s t o ma k e t h e P r o p o n e n t        a pa r t y

t o t h i s d i s p u t e o r s e c u r e h i s t e s t i mo n y o n t h e i s s u e s p e r t a i n i n g

t o t h i s c l a i m, p r o c e d u r e s f o r d o i n g s a me a r e i n p l a c e .           The

C o n t e s t a n t s ’ i s s u e i s f o u n d a d v e r s e t o t h e m.



                                                      10
                                                       B.


                   T he A t t o r n e y s h a v e r a i s e d wh a t a r e e s s e n t i a l l y t wo

i s s u e s : ( 1 ) wh e t h e r t h e p r o b a t e c o u r t e r r e d i n a w a r d i n g t h e m o n l y

a por t i on of t hei r r eque s t ed f ee s and e xpe ns es ; and ( 2) whet her

t h e p r o b a t e c o u r t e r r e d i n t a x i n g o n l y h a l f o f t h e a wa r d t o t h e

Es t a t e .     The At t or ne y s a r g ue t ha t t he y a r e e nt i t l e d t o t he e nt i r e

a mo u n t r e q u e s t e d a n d t h a t    t he Es t at e s houl d be r es pons i bl e f or i t

i n t ot o.        T he C on t e s t a n t s a r g u e t h a t t h e f e e s a n d e x p e ns e s a r e

ex ce s s i v e a nd t hat        t he Es t at e s houl d not be r equi r ed t o pay t hem

b e c a us e t h e y we r e r e n de r e d e x c l u s i v e l y f o r t h e be n e f i t o f t h e

Pr oponent         i ndi v i dual l y .



                   T h e f o l l o wi n g p r i n c i p l e s g o v e r n t h e r e s o l u t i o n o f t h i s

case:          On e wh o i s n a me d a s a n e x e c u t o r i n a wi l l h a s a l e g a l d ut y

“ t o of f e r t h e wi l l f o r p r o ba t e a n d t o t a k e t h e ne c e s s a r y s t e p s ,

i n c l u d i n g t h e e mp l o y me n t    of couns el , t o r es i s t a c ont es t and t o

s u s t a i n t h e wi l l . . . . ”      I n re Es t at e of Tay l or , 3 8 8 S . W. 2 d 6 5 7 ,

660 (Te nn. Ct . App. 1963).                  On e w h o f u l f i l l s t h i s d u t y i n g o o d

f a i t h i s e nt i t l e d t o c os t s a nd a t t or ne y ’ s f e e s .            S mi t h v . Hai r e,

1 8 1 S . W. 1 6 1 , 1 6 2 ( T e n n .       1915).         Thi s i s t r ue e v en i f t he wi l l i s

u l t i ma t e l y f o u n d t o b e i n v a l i d .        I d.   A n a t t o r n e y wh o h a s

a s s i s t e d a n e x e c u t o r wh o h a s p r o p o u n d e d a w i l l i n g o o d f a i t h i s

e n t i t l e d t o r e a s o n a b l e f e e s a n d e x p e ns e s a g a i n s t t h e e s t a t e .      See

L o v e v.      Cave , 6 2 2 S . W. 2 d 5 2 , 5 7 ( T e n n . C t . A p p . 1 9 8 1 ) .



                   T h e d e t e r mi n a t i o n o f t h e r e a s o n a b l e n e s s o f f e e s a n d

e x p e ns e s r e q u e s t e d by a n e x e c u t o r i s g e n e r a l l y wi t h i n t h e

d i s c r e t i o n o f t h e t r i a l c o u r t , I n r e Es t at e of Wal l ac e, 8 2 9


                                                        11
S . W. 2 d a t     7 0 0 - 0 1 , a n d “ mu s t b e ma d e i n l i g h t     of al l t he r el ev ant

c i r c u ms t a n c e s , i n c l u di n g t h e e x t e n t o f t h e e x e c ut o r ’ s

r e s pons i bi l i t i e s , t he na t ur e of t he s e r v i c e s r e nde r e d, t he

p r o mp t n e s s a n d a d e q u a c y o f t h e s e r v i c e s , a n d t h e v a l u e o f       t he

b e ne f i t s c o n f e r r e d . ”   I d. a t   701.



                   As a g ene r al      p r o p o s i t i o n , a n e x e c u t o r wh o i s t h e

p r i ma r y b e n e f i c i a r y o f a w i l l a n d w h o i s r e s p o n s i b l e f o r

pr ocur i ng t he wi l l by f r aud or undue i nf l uenc e i s not ent i t l ed t o

c os t s o r f e e s .      Hai r e , 1 81 S . W. a t 1 62 .          Ho we v e r , “ a c a s e ma y

a r i s e i n wh i c h t h e j u r y wo u l d f i n d f r a u d a n d u n d u e i n f l u e n c e w i t h

enoug h ev i denc e t o r equi r e a n appr ov al                  of s uch a v er di ct          by t he

c o ur t , a n d y e t     t h e r e mi g h t b e i n s u c h a c a s e c i r c u ms t a n c e s t h a t

wo u l d j u s t i f y t h e a t t e mp t e d p r o b a t e o f t h e wi l l i n g o o d f a i t h .        ”

I d. a t     162- 63.



                   As t o t he At t or ney s ’ f ee s and e xpe ns es i ncur r ed i n

c o n n e c t i o n wi t h t h e p r o p o u n d i n g a n d d e f e n d i n g o f   t h e 1 9 9 0 wi l l

and 1993 codi ci l , t he que s t i on t hat                  mu s t b e d e c i d e d i s wh e t h e r

e x e c u t o r Ha r v e y wa s a c t i n g i n g oo d f a i t h wh e n h e a t t e mp t e d t o

p r o b a t e t h e s e t wo i n s t r u me n t s a n d t h e r e a f t e r d e f e n d e d t h e i r

v a l i d i t y i n t h e wi l l c o n t e s t c a s e .      Re g r e t t a b l y , we a r e u n a b l e ,

o n t h e r e c o r d b e f o r e u s , t o ma k e t h i s d e t e r mi n a t i o n wi t h a n y

cert ai nt y.



                   Beca us e t he he ar i ng on t he At t or ney s ’ appl i ca t i on f or

f e e s a n d e x p e ns e s wa s n o t t r a n s c r i b e d, we ma y o n l y c o n s i d e r a s

ev i denc e i n t hi s ca s e t hat           wh i c h i s c o n t a i n e d i n t h e A t t o r n e y s ’

S t a t e me n t   of t he Ev i denc e whi ch was appr ov ed by t he pr obat e


                                                      12
cour t .         T h e g r o u n d u p o n wh i c h t h e j u r y i n t h e w i l l c o n t e s t f o u n d

t he c odi c i l t o be i nv a l i d i s pa r t i c ul a r l y r e l e v a nt t o t he

q u e s t i o n o f wh e t h e r t h e P r o p o n e n t      pr opounded t he c odi ci l i n good

f ai t h.        T h e r e a r e o n l y t wo d o c u me n t s i n t h e S t a t e me n t      of t he

Ev i denc e t hat         e v e n r e mo t e l y a d d r e s s t h i s q u e s t i o n .    On e i s n o n -

e v i de nt i a r y i n na t ur e .        Tha t i s t he Es t a t e ’ s br i e f i n t he a ppe a l

of t he c ha nc e r y c our t s ui t .              I t me n t i o n s , i n p a s s i n g , t h a t t wo o f

t h e C o n t e s t a n t s “ c l a i me d ,   a mo n g o t h e r t h i n g s , t h a t    t he Codi ci l

wa s a f o r g e r y a n d t h a t        t h e Wi l l wa s o b t a i n e d t h r o u g h t h e u n d u e

i nf l uenc e of         [t he Pr oponent ]. ”           S ec ond, t he c i r cui t cour t ’ s f i nal

j u d g me n t i n t h e wi l l c o n t e s t s t a t e s t h a t t h e j u r y f o u n d a s

f o l l o ws :



                    1 . T h e L a s t Wi l l a n d T e s t a me n t o f L i l l i e
                    P o r t e r d a t e d S e p t e mb e r 1 4 , 1 9 9 0 . . . i s t h e
                    v a l i d Wi l l o f t h e s a i d L i l l i e P o r t e r .

                    2 . T h e C o d i c i l t o t h e L a s t Wi l l a n d T e s t a me n t
                    o f L i l l i e P o r t e r d a t e d S e p t e mb e r 9 , 1 9 9 3 . . . i s
                    not a v al i d Codi ci l and i s v oi d ab i ni t i o.



Cons pi cuous l y abs ent             f r om t he r ec or d now bef or e us i s any t hi ng,

s u c h a s p l e a d i n g s , d e t a i l i n g t h e pr e c i s e i s s u e s t h a t we r e

l i t i g a t e d i n t h e wi l l c o n t e s t c a s e .        Wa s t h e a l l e g e d u n d u e

i nf l uenc e of         t he Pr oponent         o n l y c h a r g e d wi t h r e s p e c t t o t h e 1 9 9 0

wi l l a n d n o t       as t o t he 1993 codi ci l ?               I f t h e 1 9 9 3 c o d i c i l wa s

f o r g e d , wh o a l l e g e d l y f o r g e d i t ?        Wa s t h e f o r g e r y t h e w o r k o f    t he

Pr oponent          o r wa s i t d o n e b y a n o t h e r wi t h o u t t h e P r o p o n e n t ’ s

k no wl e d g e ?      T h e s e q u e s t i o ns a l l h a v e a b e a r i n g on t h e l e g a l

e f f e c t o f t h e j u d g me n t i n t h e wi l l c o n t e s t c a s e o n t h e i n s t a n t

ca s e.      T h e r e a r e n o d e f i n i t i v e a n s we r s t o t h e q u e s t i o n s p o s e d - -

ques t i ons t hat          obv i ous l y bea r upon t he i s s ue of                wh e t h e r t h e


                                                         13
Pr oponent         p r o p o u n d e d a n d d e f e n d e d t h e s e i n s t r u me n t s i n g o o d

f a i t h.



                   Speci f i cal l y,      t h e S t a t e me n t o f t h e Ev i d e nc e d oe s n o t

a d d r e s s , t o o u r s a t i s f a c t i o n , t h e q u e s t i o n o f wh e t h e r t h e j u r y i n

t he wi l l cont es t f ound t hat                t he Pr oponent         wr o n g f u l l y p r o c u r e d t h e

ex ec ut i on of t he 1993 codi ci l .                  T h e r e i s , h o we v e r , a s t r o n g

s u g g e s t i o n i n t h e n o n - e v i d e n t i a r y d o c u me n t s i n t h e r e c o r d - - b o t h

t hos e a ut hor ed by t he a t t or ney s f or t he a ppel l ant s and t hos e

aut hor ed by t he a t t or ney s f or t he a ppel l ee s - - t hat                        t he i s s ues i n

t h e wi l l c o n t e s t we r e , i nt e r al i a , ( 1 ) wh e t h e r t h e wi l l wa s

pr ocur ed t hr ough t he undue i nf l uenc e of                      t he Pr oponent ; and ( 2)

wh e t h e r t h e c o d i c i l wa s f o r g e d b y s o me o n e wh o i s o t h e r wi s e

uni dent i f i ed.         A d d i t i o n a l l y , ma n y o f t h e C o n t e s t a n t s ’ a r g u me n t s

s e e m t o b e p r e mi s e d u p o n t h e a s s u mp t i o n t h a t        t he j ur y f ound t hat

t he Pr oponent          wa s s o me h o w i n v o l v e d i n t h e c i r c u ms t a n c e s

s ur r oundi ng t he i nv al i di t y of t he 1993 codi ci l .                        Ther e i s ,

h o we v e r , n o e v i d e nc e r e f l e c t i n g t h a t t h e j u r y , e i t h e r e x p r e s s l y

o r b y c l e a r i mp l i c a t i o n , f o u n d t h a t     t he Pr oponent          f or ge d t he

c o d i c i l o r o t h e r wi s e w r o n g f u l l y p r o c u r e d i t s e x e c u t i o n .    Wi t h o u t

mo r e ,     t h e mo s t we c a n n o w de d u c e f r o m t h e j u r y ’ s v e r d i c t         i s t hat

t h e 1 9 9 0 wi l l wa s not p r o c u r e d t h r o u g h t h e u n d u e i n f l u e n c e o f            t he

Pr oponent         and t hat      t h e 1 9 9 3 c o d i c i l i s n o t t h e v a l i d t e s t a me n t a r y

d o c u me n t   o f Ms . P o r t e r f o r s ome r e a s o n.



                   We a r e o f     t h e o p i n i o n t h a t , i n o r d e r t o d o c o mp l e t e

j u s t i c e , t h i s c a s e mu s t b e r e ma n d e d t o t h e p r o b a t e c o u r t u n d e r

t he a ut hor i t y of T. C. A. § 27- 3- 128 (1980),                        wh i c h p r o v i d e s a s

f o l l o ws :


                                                        14
                  T h e c o u r t s h a l l a l s o , i n a l l c a s e s , wh e r e , i n
                  i t s o p i n i o n , c o mp l e t e j u s t i c e c a n n o t b e h a d
                  b y r e a s o n o f s o me d e f e c t i n t h e r e c o r d , wa n t
                  o f p r o p e r p a r t i e s , o r o v e r s i g h t wi t h o u t
                  c u l p a bl e n e g l i g e n c e , r e ma n d t h e c a us e t o t h e
                  c o u r t b e l o w f o r f u r t h e r p r o c e e d i n g s , wi t h
                  pr oper di r ec t i ons t o ef f ec t uat e t he obj ec t s
                  o f t h e o r d e r , a n d u p o n s u c h t e r ms a s ma y b e
                  d e e me d r i g h t .



T h e r e c o r d b e f o r e u s s i mp l y d o e s n o t c o n t a i n s u f f i c i e n t

i n f o r ma t i o n r e l e v a n t   t o t h e q u e s t i o n o f wh e t h e r t h e P r o p o n e n t

p r o p o u n d e d t h e s e t e s t a me n t a r y d o c u me n t s , p a r t i c u l a r l y t h e 1 9 9 3

codi ci l , i n good f ai t h.                Thi s def ec t i n t he r ec or d pr ev ent s us

f r om pr oper l y ex er ci s i ng our appe l l at e j ur i s di ct i on.



                  On r e ma n d ,      t h e p r o b a t e c o u r t mu s t d e t e r mi n e t h e

cr i t i ca l i s s ue of        wh e t h e r t h e P r o p o n e n t   ac t ed i n good f ai t h i n

t h e wi l l c o n t e s t c a s e .         I n t h i s c o n n e c t i o n , i t mu s t d e c i d e , i f

p o s s i b l e , t h e f o l l o wi n g : ( 1 ) t h e i s s u e s i n t h e wi l l c o n t e s t c a s e ;

(2) t he ba s i s of t he j ur y ’ s f i ndi ng t hat                    t he 1993 codi ci l i s

i n v a l i d , wh e n v i e w e d i n t h e c o n t e x t o f t h e i s s u e s ma d e i n t h a t

c a s e ; a n d ( 3 ) t h e i mp a c t o f t h e j u r y v e r d i c t i n t h e wi l l c o n t e s t

ca s e upon t he At t or ney s ’ f ee appl i ca t i on, be t hat                        i mp a c t

f av or abl e or unf av or abl e.                We h a s t e n t o a d d t h a t     we a r e n o t

o r d e r i n g a r e - t r i a l o f t h e wi l l c o n t e s t .         T h a t we o b v i o u s l y

ca nnot do.           T h e j u d g me n t    i n t hat    ca s e i s f i nal      and i t i s r e s

j udi cat a a s t o t h e i s s u e s i n t h a t c a s e ;             h owe v e r , t h e i s s u e of

good f ai t h i s s t i l l an ope n i s s ue on t he r ec or d now bef or e us .

T h a t c r i t i c a l i s s u e i s f o r t h e p r o b a t e c o u r t ’ s d e t e r mi n a t i o n o n

r e ma n d .    The pr obat e c our t s houl d s ee k t o as ce r t ai n, bas ed upon a

mo r e c o mp l e t e r e c o r d , t h e b a s i s f o r t h e j u r y ’ s f i n d i n g t h a t t h e

1993 codi ci l i s i nv al i d and t he e f f ec t of t hi s f i ndi ng on t he f ee


                                                          15
and e xpe ns e a ppl i ca t i on of t he At t or ney s .                                F o r e x a mp l e ,      i f t he

j u r y ’ s v e r d i c t , wh e n r e a d i n t a n d e m wi t h t h e p l e a d i n g s i n t h e

wi l l c o n t e s t o r , i n t h e a b s e n c e o f                 p l e a d i n g s , i n c o n n e c t i o n wi t h ,

t he i s s ue s t r i e d i n t ha t l i t i g a t i on, c l e a r l y r e f l e c t s t ha t t he

j ur y f ound t hat             t he Pr oponent              f or ge d t he 1993 codi ci l , t hen i t

wo u l d f o l l o w t h a t        t he Pr oponent              di d not pr opound t he c odi ci l i n

good f ai t h.            Suc h a f i ndi ng woul d t hen r equi r e a r ev i ew of t he

At t orneys’          f e e a n d e x p e ns e a p p l i c a t i o n t o de t e r mi n e , a s f a r a s

pos s i bl e,       wh a t    p o r t i o n o f t h e A t t o r n e y s ’ s e r v i c e s we r e r e n d e r e d

i n c o n n e c t i o n wi t h t h e P r o p o n e n t ’ s b a d f a i t h a t t e mp t t o p r o p o u n d

and de f end t he 1993 codi ci l .                           S u c h f e e s a n d e x p e n s e s wo u l d n o t b e

cha r ge abl e a ga i ns t t he Es t at e.                       T h e p r o b a t e c o u r t wo u l d t h e n h a v e

t o e x c i s e t h os e f e e s a n d e x p e ns e s f r o m t h e a pp l i c a t i o n a n d

d e t e r mi n e wh i c h of t h e r e ma i n i n g c ha r g e s a r e a p p r o p r i a t e c h a r g e s

a g a i n s t t h e Es t a t e .



                    I t i s cl ear f rom t he record bef ore us t hat t he

A t t o r n e y s e x p e n d e d a c o n s i d e r a b l e a mo u n t o f t i me i n t h e i r

r e p r e s e n t a t i o n o f Mr . Ha r v e y ; t h e C o n t e s t a n t s a d mi t a s mu c h .                            It

i s al s o cl ea r t hat                 mu c h o f    t h i s wo r k wa s u n r e l a t e d t o t h e

pr opoundi ng a nd def ens e of                        t h e 1 9 9 3 c o d i c i l , wh i c h ,           i t mu s t b e

r e me mb e r e d ,     i s t h e o n l y i n s t r u me n t           i nv al i dat ed by t he j ur y i n t he
                                     4
wi l l c o n t e s t c a s e .             Wh a t i s n o t c l e a r a t t h e p r e s e n t t i me i s t h e




          4
             I f , a s a p p e a r s f r o m t h e i n c o mp l e t e r e c o r d b e f o r e u s , t h e 1 9 9 0 wi l l w a s
p r o p o u n d e d a n d d e f e n d e d i n g o o d f a i t h , t h e A t t o r n e y s wo u l d b e e n t i t l e d t o
t h e i r f e e s a n d e x p e n s e s i n c u r r e d i n c o n n e c t i o n w i t h t h e 1 9 9 0 wi l l , r e g a r d l e s s
o f t h e b a s i s o f t h e j u r y ’ s v e r d i c t wi t h r e s p e c t t o t h e 1 9 9 3 c o d i c i l .        H o we v e r ,
i f t h e j u r y ’ s v e r d i c t wi t h r e s p e c t t o t h e 1 9 9 3 c o d i c i l i s s u c h a s t o p e r s u a d e
t h e p r o b a t e c o u r t t h a t t h e c o d i c i l wa s p r o p o u n d e d a n d d e f e n d e d i n b a d f a i t h ,
t h e p r o b a t e c o u r t w i l l h a v e t o a p p o r t i o n , i n s o me e q u i t a b l e f a s h i o n , s e r v i c e s
p e r f o r m e d b y t h e A t t o r n e y s - - s u c h a s c o u r t t i me - - t h a t i mp a c t e d t h e
p r o p o u n d i n g a n d d e f e n s e o f b o t h i n s t r u me n t s .


                                                                16
q u a n t u m o f t h e i r wo r k t h a t     i s pr oper l y cha r ge abl e a ga i ns t t he

Es t at e.      S u c h a d e t e r mi n a t i o n i s f o r t h e p r o b a t e c o u r t o n r e ma n d .



                 The Cour t s t r ongl y s ugg es t s t o t he pa r t i es t hat                    t hey

a r r a n g e f o r a c o ur t     r e p o r t e r t o be p r e s e n t a t t h e he a r i n g on

r e ma n d .    We e n c o u r a g e t h e p r o b a t e c o u r t t o ma k e d e t a i l e d f i n d i n g s

f o l l o wi n g t h e h e a r i n g .



                                             I V . Co nc l us i o n



                 T h e j u d g me n t    of t he pr obat e c our t i s v ac at ed a nd t hi s

c a s e i s r e ma n d e d f o r f u r t h e r d e t e r mi n a t i o n s c o n s i s t e n t   wi t h t h i s

opi ni on.       Cos t s on appea l ar e t ax ed 50% t o t he a ppel l ant s and 50%

t o t h e a pp e l l e e s .




                                                        __________________________
                                                        C h a r l e s D. S u s a n o , J r . , J .


CONCUR:



_ _ _ _ _ _ _ _________________
Ho u s t o n M. G o d d a r d , P . J .



_ _ _ _ _ _ _ _________________
D. Mi c h a e l S wi n e y , J .




                                                       17